Citation Nr: 0216429	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fall, claimed as brain injury with secondary stroke.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from May 1949 to May 1953, in 
addition to reported service between February 1946 and 
December 1947.  

This appeal arose from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  At his travel Board hearing held at the 
RO before the undersigned Board member in August 2002, the 
veteran indicated that he was raising the claim of 
entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.  That claim has 
not yet been addressed by the RO and is accordingly referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  Chronic residuals of a fall, claimed as brain injury with 
secondary stroke, have not been shown to be causally related 
to service.

2.  Hypertension was not demonstrated in service, not 
demonstrated to a compensable degree within one year of 
service, nor shown by competent evidence to be related to the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  Residuals of a fall, claimed as brain injury with 
secondary stroke, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in the January 2001 letter from the RO.  He was 
informed as to exactly what information the VA had in his 
case and what information would be necessary to complete his 
case.  He was told that if he identified the information VA 
would assist him in getting it.  Furthermore, at the travel 
Board hearing, the undersigned specifically questioned the 
veteran as to whether there were any additional treatment 
records that could be obtained, and if the veteran could 
provide information so that VA could render assistance in 
locating the records which were reportedly related to a 
stroke shortly after service.  The veteran indicated, and the 
file reflects, that the records are not available.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  

The veteran was been scheduled for and attended VA 
examination with regard to the instant claims.  The reports 
are of record and contain opinions.  The veteran's treatment 
records have been obtained.  The veteran has been informed of 
all pertinent laws and regulations through the statement of 
the case and the Board notes that the veteran has been 
provided notice and assistance as required in the VCAA.  No 
further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
these matters, including development for a medical opinion, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In the case of any veteran who engaged in combat, lay 
testimony will be accepted as proof of incurrence if 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 U.S.C.A. § 1154(b) (West 
1991).

The veteran contends, in essence, that he is entitled to 
service connection hypertension as well as residuals of a 
fall, claimed as a brain injury with secondary stroke, which 
he believes are causally related to service.  He has 
testified that he fell onboard a naval vessel in 1951 and 
that he was not treated as there were sailors with life 
threatening wounds to be cared for at that time.  However, he 
reported that he did hurt his head in the fall.  He urges 
that a stroke he had reportedly in 1957 was, according to a 
doctor who is now deceased and whose records are unavailable, 
due to his brain being knocked out of alignment during the 
shipboard accident.  The doctor, a Dr. Stanley Skilicorn, 
allegedly told the veteran the stroke occurred as the brain 
was finally righting itself back into the proper position.  
Attempts by the veteran as well as his daughter to get these 
records are documented in the claims folder.  

A.  Hypertension

The service medical records available do not show elevated 
blood pressure readings, nor any identification or findings 
of hypertension.  The first indication of hypertension in the 
record is contained in private treatment records dated in 
1974 and 1975 from Mercy Hospital.  The veteran had been 
examined for episodes of numbness in January 1974.  In 
February 1975 he was admitted for evaluation of cephalalgia 
related to emotional tension and reports of an altered state 
of consciousness.  It was noted that the veteran had trouble 
with blood pressure when not in the hospital but that the 
pressures were normal in the hospital.  He reported during 
that evaluation that he had fallen approximately six years 
earlier and also that he had fallen approximately two decks 
on a ship while in service.  Additional cardiac evaluation in 
February 1999 yielded findings of claudication and 
atherosclerosis obliterans.  Hypertension was noted.  

A note from the veteran's treating physician, Jay W. Hubner, 
M.D., dated in February 1999 indicates a diagnosis of 
atherosclerotic heart disease with previous angioplasty.  It 
is noted by Dr. Hubner that the veteran reported hitting his 
head in service while on a ship in 1951.  It is also noted as 
reported medical history that the veteran suffered a 
concussion from that fall which was probably secondary to 
post concussion syndrome.  Dr. Hubner noted that the veteran 
had had a stroke in 1957 according to the veteran's old 
records.  He also stated, though, that he could not say that 
the fall at that time caused the veteran's stroke in 1957.  

While a review of the record shows hypertension from 
approximately 1974, there is no competent medical evidence 
which demonstrates that this condition is related to service.  
The service medical records do not show elevated blood 
pressure, the diagnosis of hypertension occurred years after 
service, outside the presumptive period, and no examiner has 
opined that there is a relationship between hypertension and 
service.  

The only evidence of a relationship between the service and 
any current hypertension, first documented over 20 years 
following service, is the veteran's contentions.  The actual 
medical evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has a 
current disability, hypertension, and that a relationship 
exists between the disability, first manifested 20 years 
after service, and his service, cannot serve to prove that 
the disability for which the veteran claims service 
connection was incurred in or aggravated by service.  All of 
the probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between hypertension and service, the preponderance of the 
evidence is against the claim of service connection for such 
disability.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

B.  Residuals of a Fall, Claimed as Brain Injury with 
Secondary Stroke

As to the alleged residuals of a fall, service medical 
records fail to show either a stroke, a record of a fall or 
treatment for head injury in service.  

The veteran was afforded multiple VA examinations in October 
and November 2000 for various VA benefits.  At his 
examinations, he reported his history of stroke in 1957 and 
1974.  He has consistently reported the stroke in 1957.  
Attempts, documented in the record, to obtain records of the 
treatment for that stroke have not been fruitful.  In fact, 
it was reported that the records have long been destroyed.  

The veteran's medical history includes angioplasty on the 
heart in 1999 and the right leg in 1996.  A CT scan done in 
conjunction with the 2000 VA examinations revealed evidence 
of small vessel ischemic disease as well as encephalomalacia 
from an old infarct.  Diagnoses included peripheral vascular 
disease, coronary artery disease, head injury while on active 
duty, unstable angina by history, and degenerative disease of 
the lumbosacral spine.  VA outpatient and private records are 
consistent with these findings.  

In October 2000, the veteran underwent VA examination, one of 
which was for aid and attendance for housebound status.  The 
medical examiner evaluated the veteran, reviewed some VA 
medical records and concluded, based on the subjectively 
reported history by the veteran, that the veteran's status 
post small strokes by history were "most probably" related 
to head injury that occurred while the veteran was aboard 
ship.  The veteran's claims folder was not available to the 
examiner for review.

A report of VA examination dated in August 2001 for brain and 
spinal cord injury reflects that the examiner could not say, 
based on MRI which was nonspecific as to whether there were 
old strokes, whether the veteran did in fact have old strokes 
which were related to the injury in service.  The examiner 
did say that if the veteran was having transient ischemic 
attacks at present they were likely due to age and his gender 
and that it would be hard to make a causal connection between 
the stroke shortly after service and the present occurrence. 

As noted above, the record is void of objective evidence of a 
fall in service.  One VA examiner has only speculated that 
the veteran's history of strokes is "most probably" related 
to the fall inservice.  Such is not sufficient to place the 
evidence in equipoise where another VA examiner was unable to 
find a connection to service.  The VA has considered the 
veteran's candid testimony regarding his fall, incurred 
during combat.  However, even if such fall is conceded, the 
record is void of competent evidence establishing any chronic 
residuals thereof.  The only evidence of a relationship 
between a fall during service and any current disability, 
first documented years following service, is the veteran's 
contentions.  The actual objective evidence, including 
service and post-service medical evidence, is against the 
claim.  While the veteran is competent to describe the events 
and symptoms that he experienced in service, his statements 
are without significant probative value in regard to the 
issue at hand, as he has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to a clinical diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has a 
current disability, and that a relationship exists between 
the disability, first manifested years after service, and a 
fall in service, cannot serve to prove that the disability 
for which the veteran claims service connection was incurred 
in or aggravated by service.  All of the probative medical 
evidence is against his theory.  In the absence of medical 
evidence establishing a relationship between current 
disability and a fall in service, the preponderance of the 
evidence is against the claim of service connection for 
residuals of a fall, claimed as brain injury with secondary 
stroke.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a fall, claimed as brain 
injury with secondary stroke is denied.  

Service connection for hypertension is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

